UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) October 30, 2009 OGE ENERGY CORP. (Exact Name of Registrant as Specified in Its Charter) Oklahoma (State or Other Jurisdiction of Incorporation) 1-12579 73-1481638 (Commission File Number) (IRS Employer Identification No.) 321 North Harvey, P.O. Box 321, Oklahoma City, Oklahoma 73101-0321 (Address of Principal Executive Offices) (Zip Code) 405-553-3000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition OGE Energy Corp. (the “Company”) is the parent company of Oklahoma Gas and Electric Company (“OG&E”), a regulated electric utility with approximately 776,000 customers in Oklahoma and western Arkansas, and Enogex LLC and its subsidiaries (“Enogex”), a midstream natural gas pipeline business with principal operations in Oklahoma. On October 30, 2009, the Company issued a press release describing the Company’s consolidated financial results for the quarter ended September 30, 2009, which is furnished as Exhibit 99.01 and incorporated herein by reference.As described in the press release, the Company reported earnings of $1.40 per diluted share for the quarter ended September 30, 2009 compared to $1.50 per diluted share for the quarter ended September 30, 2008.Earnings were lower primarily due to a lower gross margin on revenues (“gross margin”) in Enogex’s gathering and processing segment primarily due to lower commodity prices in the third quarter of 2009.This decrease in earnings was partially offset by continued volume growth at Enogex and a higher gross margin at OG&E primarily due to retail rate increases in 2009, which offset milder weather, higher depreciation and amortization expense and higher operation and maintenance expenses.Also affecting the Company’s earnings per share in the third quarter of 2009 was an increase in the number of outstanding shares of the Company’s common stock. OG&E posted earnings of $1.26 per diluted share in the third quarter of 2009 as compared to $1.15 per diluted share in the third quarter of 2008.Enogex posted earnings of $0.18 per diluted share in the third quarter of 2009 as compared to $0.30 per diluted share in the third quarter of 2008.The holding company, including results from its marketing business, posted a loss of $0.04 per diluted share in the third quarter of 2009 as compared to earnings of $0.05 per diluted share in the third quarter of 2008. Item 9.01.
